 1
 2
 3
 4
 5
 6
 7
 8
                                UNITED STATES DISTRICT COURT
 9
                                        DISTRICT OF NEVADA
10
11   KEISHAWN CRANFORD,
                                                        Case No.: 2:17-cv-02643-APG-NJK
12          Plaintiff(s),
                                                                      Order
13   v.
14   STATE OF NEVADA, et al.,
15          Defendant(s).
16         Pending before the Court is Plaintiff’s motion for an extension of time to complete
17 discovery. Docket No. 18. A response shall be filed no later than July 19, 2019, and any reply
18 shall be filed no later than July 25, 2019.
19         IT IS SO ORDERED.
20         Dated: July 17, 2019
21                                                           ______________________________
                                                             Nancy J. Koppe
22                                                           United States Magistrate Judge
23
24
25
26
27
28

                                                 1
